Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email exchange with Kirk Coombs on 2/16/21.
In the claims, replace claims 8,15 with the following amended versions of claims 8,15:


displaying, at the display device, a first user interface control which, when selected, causes the computing device to obtain a machine-readable code;
based on selection of the first user interface control, obtaining, at the one or more hardware input devices, a first machine-readable code that encodes a group identifier, the group identifier (i) identifying a grouping of a plurality of tracking units that includes a particular tracking unit, and (ii) being structured such that a corresponding unit identifier of each of the plurality of tracking units within the grouping is identifiable based only on the group identifier;
decoding, at the one or more processors, the group identifier to identify each unit identifier of each of the plurality of tracking units, by at least (i) identifying a first portion of the group identifier that identifies a first unit identifier of a first unit in the grouping of tracking units, , and (iii) identifying a range of unit identifiers for the plurality of tracking units, the range of unit identifiers starting with the first unit identifier and ending with a second unit identifier, the second unit identifier identified using the multiplier;
displaying, at the display device, (i) an identity of at least a subset of the plurality of tracking units that includes the particular tracking unit, (ii) an identity of a second user who has custody of the particular tracking unit, and (iii) a second user interface control which, when selected, causes the computing device to obtain custody of the plurality of tracking units on behalf of a first user associated with the computing device; and
based on selection of the second user interface control, sending a request to a management service for the first user to obtain custody of the plurality of tracking units; and
wherein based on the request to the management service:
the management service reassigns custody of the plurality of tracking units from the second user to the first user, without obtaining input from the second user; and
another computing device associated with the second user updates a displayed status of at least the particular tracking unit to indicate that the first user now has custody of the particular tracking unit.


display, at a display device, a first user interface control which, when selected, causes the computing device to obtain a machine-readable code;
based on selection of the first user interface control, obtain, at one or more hardware input devices, a first machine-readable code that encodes a group identifier, the group identifier (i) identifying a grouping of a plurality of tracking units that includes a particular tracking unit, and (ii) being structured such that a corresponding unit identifier of each of the plurality of tracking units within the grouping is identifiable based only on the group identifier;
decode, at the one or more processors, the group identifier to identify each unit identifier of each of the plurality of tracking units, by at least (i) identifying a first portion of the group identifier that identifies a first unit identifier of a first unit in the grouping of tracking units, , and (iii) identifying a range of unit identifiers for the plurality of tracking units, the range of unit identifiers starting with the first unit identifier and ending with a second unit identifier, the second unit identifier identified using the multiplier;
display, at the display device, (i) an identity of at least a subset of the plurality of tracking units that includes the particular tracking unit, (ii) an identity of a second user who has custody of the particular tracking unit, and (iii) a second user interface control which, when selected, causes the computing device to obtain custody of the plurality of tracking units on behalf of a first user associated with the computing device; and
based on selection of the second user interface control, send a request to a management service for the first user to obtain custody of the plurality of tracking units; and
wherein based on the request to the management service:
the management service reassigns custody of the plurality of tracking units from the second user to the first user, without obtaining input from the second user; and
another computing device associated with the second user updates a displayed status of at least the particular tracking unit to indicate that the first user now has custody of the particular tracking unit.






Allowable Subject Matter
Claims 1-15,17-21 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance: The examiner has found that Applicant's Remarks presented on 7/22/20  to be persuasive.  The prior art does not teach or suggest the following which is present in all of the independent claims of the application:

(ii) being structured such that a corresponding unit identifier of each of the plurality of tracking units within the grouping is identifiable based only on the group identifier;
decoding, at the one or more processors, the group identifier to identify each unit identifier of each of the plurality of tracking units, by at least (i) identifying a first portion of the group identifier that identifies a first unit identifier of a first unit in the grouping of tracking units, and (ii) identifying a second portion of the group identifier comprising a multiplier identifying a number of the plurality of tracking units that are within the grouping, and (iii) identifying a range of unit identifiers for the plurality of tracking units, the range of unit identifiers starting with the first unit identifier and ending with a second unit identifier, the second unit identifier identified using the multiplier;

The examiner understands the claim limitations to correspond to support in Applicant’s specification:

In one example that involves boxes, bags, and individual seals, an identifier for a
batch (e.g., pallet, box, bag) begins with the identifier of the first seal in the batch, followed
by a specification (e.g., multipliers) of the sub-batches. For example, if the first seal
identifier is ‘000000000’, then the identifier for a box may be ‘000000000.50.100’. This box
identifier indicates that the box contains 50 bags, and that each bag contains 100 seals.
Carrying out the multiplication (i.e., 50*100), it is clear that this box contains 5,000 seals,
which can be inferred to include individual units ‘000000000’ through ‘000004999’. The
identifier for the first bag may be ‘000000000.100’, indicating that the first seal in the bag is
‘000000000’, and that there are 100 seals in the bag. The identifiers for the 100 seals in the
bag are therefore ‘000000000’ through ‘000000099’. Within that same box, the identifier for
another bag may be ‘000000100.100’, indicating that the first seal in the bag is ‘000000100’,
and that there are 100 seals in the bag. The identifiers for the 100 seals in the bag are thus
‘000000100’ through ‘000000199’.   (Applicant’s Specification, p.18)

That is, Applications specification discloses a container identifier that can be decoded to determine individual unit identifiers of the contents of the container.  Applicant’s invention allows the determination to be made only with information contained within the identifier itself and not utilizing a database lookup for information associated with the container identifier.   

Lucas discloses a system for tracking and verifying item authenticity.  (Lucas, abstract).  However, the system of Lucas relies on a scan of a code and a database lookup.  (Lucas, para 0079)

Newly cited reference Grant (US20110215148A1) is directed to a fruit harvest packing system in which a package’s code is associated with a range of unique codes applied to fruit cartons.  (Grant, abstract)



	 However the references do not explicitly disclose that the unit identifier of each of the plurality of tracking units within the grouping is identifiable based ONLY on the group identifier and decoding to identify the unit identifier entails identifying a first unit identifier, a multiplier, and the range using the multiplier as claimed.

The examiner notes the cited limitations above in combination with the other limitations found within the impendent claim(s) are found to be allowable over the prior art of record.  The independent claims recite the quoted allowable subject matter or substantially similar language.  Accordingly, the claims are allowable for the reasons identified.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C CHEIN whose telephone number is (571)270-7985.  The examiner can normally be reached on Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLEN C CHEIN/Primary Examiner, Art Unit 3687